                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION


In re:                                         )
                                               )
REAGOR-DYKES MOTORS , LP, et al.               )   Case No. 18-50214-RLJ-11
                                               )   (Jointly Administered)
                        Debtors.               )

                                             ***
NYLE MAXWELL OF TAYLOR, LLC,       )
                                   )
                 Plaintiff,        )
                                   )
v.                                 )
                                   )               AdversaryNo. 18-05007-RLJ
REAGOR AUTO MALL, LTD. , MUSA      )
AUTO LEASING, MUSA AUTO FINANCE, )
LLC, USB LEASING, LT, FIRSTCAPITAL )
BANK OF TEXAS, N.A. ,              )
                                   )
                 Defendants.       )               Civil Action No. 5: 19-CV-053-C

                                           ORDER

         CAME BEFORE THIS COURT FOR CONSIDERATION the Report and

Recommendation regarding the Motion to Withdraw Reference [of the Adversary Proceeding]

filed by Defendants MUSA Auto Finance, LLC and MUSA Auto Leasing. The Report and

Recommendation was signed by the Honorable Robert L. Jones on April 15, 2019, in which he

recommends that this Court approve the Parties' agreement and enter the language contained in

their proposed order.

         Therefore, the Court ADOPTS the Report and Recommendation and the Motion to

Withdraw Reference is GRANTED IN PART.
        In the event that Defendants MUSA Auto Finance, LLC and MUSA Auto Leasing, or any

other Party, is entitled to a jury trial, this Court' s reference to the Bankruptcy Court' s jurisdiction

in Adversary Case No. 18-5007 shall be withdrawn solely for the purposes of trial such that this

Court may conduct a jury trial after all pre-trial matters have been resolved. That is, this Court

shall defer withdrawing the reference, allowing the Bankruptcy Court to hear and determine all

other pre-trial matters up and to the time the Parties certify that they are ready for trial.

        SO ORDERED}[

        Dated   this ~{ day of April , 2019.




                                                    2
